Citation Nr: 1031612	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-17 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to December 
1954; he also had service in the National Guard.  

The issues on appeal were originally denied by the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  In August 2009, the Board of Veterans' Appeals (Board) 
denied the claims for service connection for bilateral hearing 
loss and tinnitus.  The Veteran appealed the denial to the Court 
of Appeals for Veterans Claims (Court).

The August 2009 Board denials were vacated and remanded by a 
Court Order in March 2010 based on a Joint Motion For Remand 
filed by the Veteran and VA.  (Joint Motion).

A letter was sent to the Veteran's attorney on May 8, 2010, with 
a copy sent to the Veteran, in which the Veteran was given 90 
days from the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  No additional pertinent evidence has been 
received from the Veteran.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

According to the March 2010 Joint Motion, the Board did not 
provide an adequate statement of reasons and bases for it 
determinations denying the claims on appeal because it improperly 
disregarded the Veteran's credible lay testimony, which can 
potentially establish continuity of symptomatology under 
38 C.F.R. § 3.303(b) (2009).  It was also concluded that the 
Board did not satisfy VA's heightened duty to assist the Veteran, 
in light of the unavailability of his service treatment records, 
and did not provide adequate reasons or bases for relying on the 
2007 VA opinion that found that a nexus opinion on whether the 
Veteran's hearing loss and tinnitus was causally related to 
service could not be provided without resorting to speculation 
because of the absence of a service separation audiological 
examination.  It was noted that service connection for hearing 
loss is not dependent on a Veteran's audiological findings on 
separation.  See Hensley v. Brown, 5 Vet.App. 155, 160 (1993).  

With respect to the examiner's conclusion in June 2007 that a 
nexus opinion could not be provided on the issues of whether the 
Veteran's hearing loss and tinnitus are etiologically related to 
service without resorting to speculation, to be adequate, more 
than a conclusion must be expressed that the etiology of a 
particular condition is not known or is unknowable.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient 
rationale and supporting explanation must be provided that 
addresses such matters as whether there is inadequate factual 
information, whether the question falls within the limits of 
current medical knowledge or scientific development, whether the 
cause of the condition in question is truly unknowable, and 
whether the question is so outside the norm of practice that it 
is really impossible for the examiner to use his or her medical 
expertise and training to render an opinion.  Also see Jones v. 
Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order 
to rely on a statement that an opinion cannot be provided without 
resort to mere speculation, it must be clear that the procurable 
and assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or be apparent upon a 
review of the record.)

Based on the above, the Board finds that additional development 
is warranted prior to final Board action on the issues on appeal.  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
1.	 The AMC/RO must request that the Veteran 
provide the names, addresses, and dates 
of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for hearing loss and/or 
tinnitus since service.  In addition to 
any other such records, the Veteran will 
be requested to provide an authorization 
for the release of medical treatment 
records, examinations, and all other 
medical documents held by his former 
employer (state or county government) who 
employed him in road maintenance duties.

After securing any necessary 
authorization, the AMC/RO must attempt 
to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records 
identified by the Veteran, it must 
inform the Veteran of this and provide 
him an opportunity to submit copies of 
the outstanding medical records.  

2.  After the above has been completed, the 
AMC/RO will arrange for the review of the 
Veteran's claims files by the examiner who 
saw the Veteran in June 2007.  If this 
health care provider is not available, the 
review will be conducted by another 
appropriate health care provider.  The 
following considerations will govern the 
review and evaluation:

a.  The claims folder, including 
all medical records obtained, and a 
copy of this remand, will be 
reviewed by the health care 
provider, who must acknowledge 
receipt and review of the claims 
folder, the medical records 
obtained, and a copy of this 
remand.  

b.  The health care provider will 
again be asked to opine as to 
whether the Veteran has hearing 
loss and tinnitus due to service, 
taking into consideration the fact 
that the Veteran was assigned to 
the Heavy Mortar Company of the 
118th Infantry and the fact that 
service connection for hearing loss 
is not dependent on a Veteran's 
audiological findings on 
separation.  In all conclusions, 
the opinion must identify and 
explain the medical basis or bases, 
with identification of the evidence 
of record.  The report prepared 
must be typed.

c.  The examiner must respond to 
the inquiry:  Given the Veteran's 
self-reported history of noise 
exposure from December 1952 to 
December 1954; the Veteran's self-
reported history of development of 
hearing abnormalities and post-
service employment; and clinical 
findings as to the diagnosis and 
type of hearing loss and tinnitus, 
is the Veteran's hearing loss and 
tinnitus related to any incident or 
incidents of military service from 
December 1952 to December 1954?  

d.  If the health care provider 
still cannot provide an opinion 
without resorting to speculation, 
the provider must discuss the 
questions noted above, namely 
whether there is additional factual 
information that would enable an 
examiner to provide a definitive 
opinion, whether the question falls 
within the limits of current 
medical knowledge or scientific 
development, whether the cause of 
the condition in question is truly 
unknowable, and whether the 
question is so outside the norm of 
practice that it is really 
impossible for the examiner to use 
his or her medical expertise and 
training to render an opinion.

e.  If the reviewer concludes 
that a current audiological 
evaluation is warranted in 
order to provide the above 
opinion, an examination will 
be conducted.  The report 
prepared must be typed.

3.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that the requested report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the AMC/RO must 
readjudicate the claims of service 
connection for bilateral hearing loss and 
tinnitus.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and his attorney must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


